TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-20-00589-CV


                                       In re Mark Douglas




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Mark Douglas, an inmate proceeding pro se, has filed a petition for writ of

mandamus asking this Court to compel the Honorable Brenda Kennedy, presiding judge of the

403rd Judicial District Court of Travis County, to rule on a motion to compel his trial counsel to

release his client file. Douglas asserts that the motion had been filed and presented to the district

court on December 5, 2019 and that the matter remained pending as of July 30, 2020.

               To obtain mandamus relief for the trial court’s refusal to rule on a motion, a

relator must establish: (1) the motion was properly filed and has been pending for a reasonable

time; (2) the relator requested a ruling on the motion; and (3) the trial court refused to rule. In re

Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco 2008, orig. proceeding) (mem. op.); In re

Hearn, 137 S.W.3d 681, 685 (Tex. App.—San Antonio 2004, orig. proceeding). A relator must

show that the trial court received, was aware of, and was asked to rule on the motion. In re

Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig. proceeding); In re

Villarreal, 96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig. proceeding).
               It is relator’s burden to show that he is entitled to mandamus relief. Walker v.

Packer, 827 S.W.2d 833, 837 (Tex.1992); In re Davidson, 153 S.W.3d 490, 491 (Tex. App.—

Amarillo 2004, orig. proceeding); see Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—

Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (“Even a pro se applicant for a writ of

mandamus must show himself entitled to the extraordinary relief he seeks.”). Thus, the relator

must provide the reviewing court with a record sufficient to establish his right to mandamus

relief. See Walker, 827 S.W.2d at 837; In re Blakeney, 254 S.W.3d at 661; see also Tex. R. App.

P. 52.7(a)(1) (relator must file with petition “a certified or sworn copy of every document that is

material to the relator’s claim for relief and that was filed in any underlying proceeding”). Here,

Douglas has failed to provide this Court with a copy of his motion or any documentation

demonstrating that the district court received, was aware of, and was asked but refused to rule on

the motion. See In re Lucio, No. 03–12–00056-CV, 2012 WL 593533, at *2 (Tex. App.—Austin

Feb. 23, 2012, orig. proceeding) (mem. op.) (denying mandamus relief where relator failed to

provide copy of motion, any correspondence to district court requesting ruling on motion, or

anything indicating district court refused to rule on motion). Additionally, a trial court has no

duty to rule on “free-floating” motions that are unrelated to any pending action before it, and

Douglas has failed to show that his motion was related to any pending action before the district

court. See In re Rhodes, No. 14-15-00195-CR, 2015 WL 1247267, at *1 (Tex. App.—Houston

[14th Dist.] Mar. 17, 2015, orig. proceeding) (mem. op., not designated for publication) (denying

mandamus relief where trial court’s plenary power over relator’s criminal case had expired and,

consequently, trial court had no duty to rule on motion seeking to compel relator’s former

attorney to return client file). For these reasons, we cannot conclude that Douglas has shown

himself entitled to mandamus relief.

                                                2
              We deny the petition for writ of mandamus.



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Smith

Filed: December 23, 2020




                                                3